COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Lemons and Senior Judge Hodges
Argued at Alexandria, Virginia


STANLEY SELLERS
                                        MEMORANDUM OPINION * BY
v.   Record No. 2833-97-4               JUDGE WILLIAM H. HODGES
                                           DECEMBER 15, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      David T. Stitt, Judge
          M. Dale Phelps, Assistant Public Defender,
          for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Stanley Sellers (appellant) was convicted in a jury trial of

driving on a revoked operator's license after having been

adjudicated a habitual offender and of driving while under the

influence of alcohol.   He contends that the trial court erred by

admitting hearsay testimony of Officer Fred Kessel, who had no

independent recollection regarding the results of the sobriety

tests he administered to appellant, without meeting the

requirements of the past recollection recorded exception to the

hearsay rule.   We disagree, and affirm the convictions.

                                I.

     At 1:30 a.m. on December 3, 1995, Officer Kessel observed

appellant drive up to a green traffic light, stop his vehicle for
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
three to five seconds, make a "real wide" left turn, and then

drive a block, straddling the broken white line between the two

lanes.    After observing appellant turn into a 7-Eleven parking

lot, drive up behind a marked police cruiser, and then abruptly

make a left turn and a U-turn, Kessel stopped appellant.    As

Kessel approached appellant, he noticed a "heavy odor of alcohol"

emanating from appellant's lips.   Appellant "fumbled through some

papers for a little while that didn't produce anything."    When

appellant stepped out of the car, Kessel noticed that appellant's

eyes were bloodshot.   Kessel asked appellant to perform sobriety

tests.
     At trial, when Kessel testified about these sobriety tests,

Kessel said, "[T]o be completely accurate, I'd like to go to my

notes."   Kessel then began to testify about the "heel-to-toe"

test he asked appellant to perform.     When asked how appellant

performed the test, Kessel said, "I'm going to pull my notes,"

and acknowledged that, without referring to his notes, he could

not specifically recall how appellant performed the tests.

Kessel testified that he prepared the notes on the night of the

incident.   Defense counsel objected to Kessel's use of the notes,

and argued that the foundation laid was not "specific enough for

past recollection recorded."   The trial court overruled the

defense's objection.

     Kessel testified that during the "heel-to-toe" test,

appellant lost his balance.    Kessel had to explain the




                                - 2 -
"finger-to-nose" test to appellant twice "to get him started."

Initially, appellant incorrectly performed the "finger-to-nose"

test without closing his eyes.    When appellant performed this

test with his eyes closed, he "began to sway."       Appellant failed

to follow the directions and missed his nose twice.       When asked

to count from twenty to zero, appellant stopped at sixteen and

"started over three times."   Appellant admitted drinking "one or

two beers" to Kessel.
                                 II.

     "The general rule of past recollection recorded allows, over

a hearsay objection, a witness with no independent recollection

of an incident to testify directly from notes or reports if

certain requirements are met."     James v. Commonwealth, 8 Va. App.

98, 102, 379 S.E.2d 378, 380 (1989) (citations omitted).      To meet

the requirements for this hearsay exception,
          (1) the witness must have firsthand knowledge
          of the event; (2) the written statement must
          be the original memorandum made at or near
          the time of the event, when the witness had a
          clear and accurate memory of it; (3) the
          witness must lack a present recollection of
          the event; and (4) the witness must vouch for
          the accuracy of the written memorandum.

Id. at 102, 379 S.E.2d at 380-81.        See also Bailey v.

Commonwealth, 20 Va. App. 236, 240-41, 456 S.E.2d 144, 146

(1995); Kelley v. Commonwealth, 17 Va. App. 540, 548-49, 439

S.E.2d 616, 621 (1994).

     Kessel had firsthand knowledge of what took place prior to

appellant's arrest.   Kessel testified that he prepared the notes



                                 - 3 -
"the night of the incident."   Because appellant's arrest was

around 1:30 a.m., Kessel had to have prepared his notes within

hours, if not minutes, after the arrest.   Kessel acknowledged,

during his direct testimony, that he had no recollection of how

appellant performed the sobriety tests without referring to his

notes.   Lastly, Kessel vouched for the accuracy of his notes when

he testified that "to be completely accurate, I'd like to go to

my notes."
     Therefore, because the record shows that the Commonwealth

met the requirements to permit Kessel to testify from his notes,

Kessel's testimony was properly admitted under the "past

recollection recorded" exception to the hearsay rule and did not

constitute impermissible hearsay.

     Accordingly, we affirm the judgments of the trial court.

                                                        Affirmed.




                               - 4 -